490 So.2d 210 (1986)
FLEA MARKET, U.S.A., INC., Appellant,
v.
Adolf COHEN and Marlene Cohen, His Wife, d/b/a Coheny Island, Appellees.
No. 86-16.
District Court of Appeal of Florida, Third District.
June 24, 1986.
Wilbur G. Silverman, Bay Harbor Islands, for appellant.
Burnstein & Knee and Jerrold Knee, Hollywood, for appellees.
Before SCHWARTZ, C.J., and HUBBART and JORGENSON, JJ.
SCHWARTZ, Chief Judge.
We find no abuse of discretion in the order under review, which conditioned granting the appellant's eve-of-trial motion for continuance upon the payment of the appellees' attorney's fees caused by the delay. Western Union Telegraph Co. v. Suit, 153 Fla. 490, 15 So.2d 33 (1943); 11 Fla.Jur.2d Continuances § 40 (1979); Annot., Continuance of Civil Case as Conditioned upon Applicant's Payment of Costs or Expenses Incurred by Other Party, 9 A.L.R. 4th 1144, 1163-66 (1981); compare Speight v. City of Fort Walton Beach, 180 So.2d 385 (Fla. 1st DCA 1965) (condition invalid when party entitled to continuance as a matter of right). Moreover, because the appellant accepted the continuance without objection, the basic rule which forbids a party from appealing from the adverse portion of an order after accepting its benefits, 3 Fla.Jur.2d Appellate Review § 21 (1978), precludes the present attempt to reverse the fee award. 11 Fla.Jur.2d Continuances § 40 (1979) ("In accepting the continuance, the applicant thereby assents to the terms or conditions imposed and must comply with them.").
Affirmed.